Citation Nr: 1632627	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  10-26 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for muscular dystrophy, to include mitochondrial myopathy.

2.  Entitlement to service connection for chronic fatigue syndrome.  

3.  Entitlement to service connection for gastrointestinal disorder, claimed as due to H. pylori.  

4.  Entitlement to service connection for an acquired psychiatric disorder.  

5.  Entitlement to service connection for sleep disorder.  

6.  Entitlement to service connection for a cognitive disorder (claimed as memory disorder and dyslexia). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy Reserves from June 1975 to October 1977.  He had active duty for training from May 1 to May 14, 2004; and active duty in the Army National Guard from June 7 to June 24, 2004.  He had no service in Southwest Asia during the Persian Gulf War.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case to the RO in January 2014.  

The issues of service connection for muscular dystrophy and mitochondrial myopathy were treated separately by the RO but are being addressed together by the Board, as the evidence of record including a July 2006 letter from Dr. Friedman shows that the Veteran's mitochondrial myopathy is a muscular dystrophy disorder.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

The issues of service connection for memory disorder and dyslexia were considered by the RO and have been combined by the Board and are now listed as entitlement to service connection for a cognitive disorder, as both are cognitive disorders.  Id.

The issues of entitlement to service connection for psychiatric, sleep, and cognitive disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's current muscular dystrophy disorder is mitochondrial myopathy which was not manifest during his June 1975 to October 1977 period of service or to a degree of 10 percent within one year of separation from such service, and is unrelated to such period of service.  It clearly and unmistakably existed prior to his May and June 2004 periods of service and clearly and unmistakably was not aggravated by such service.  

2.  The Veteran does not have chronic fatigue syndrome.  

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's current gastroesophageal reflux disease is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for muscular dystrophy, to include mitochondrial myopathy, are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2015).

2.  The criteria for service connection for chronic fatigue syndrome are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for gastrointestinal disorder are not met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of separation from a period of service lasting 90 or more days and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Organic disease of the nervous system is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, (2007). 

Every veteran is presumed sound upon entry into service, except for defects, infirmities, or disorders noted at entry. 38 U.S.C. § 1111. When a condition is not noted upon entry into service, VA may rebut the presumption of soundness by clear and unmistakable evidence that the injury or disease manifested in service was both preexisting and not aggravated by service. Id.; see Wagner v. Principi, 370 F.3d 1089 (Fed.Cir.2004).

"In order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service." Horn v. Shinseki, 25 Vet.App. 231 (2012); see Holton v. Shinseki, 557 F.3d 1362 (Fed.Cir.2009) (explaining that the application of the presumption of sound condition does not "relieve the veteran of the burden of showing that the veteran suffered from a disease or injury while in service"); Dye v. Mansfield, 504 F.3d 1289, 1293 (Fed.Cir.2007) ("The presumption of sound condition addresses the situation where a question arises whether a veteran's medical problems that arose during service existed before he joined the armed forces and, therefore, were not incurred in [the] line of duty." (emphasis added) (internal quotations omitted)). In other words, as the Court has previously explained, "before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service." Gilbert v. Shinseki, 26 Vet.App. 48 (2012). 

Muscular dystrophy/mitochondrial myopathy

The Veteran has appealed the denial of service connection for muscular dystrophy, to include mitochondrial myopathy.
 
According to the National Institute of Health's National Institute of Neurological Disorders and Stroke (see http://www.ninds.nih.gov/disorders/mitochondrial_myopathy/mitochondrial_myopathy.htm), mitochondrial myopathies are a group of neuromuscular diseases caused by damage to mitochondria.  The symptoms of mitochondrial myopathies include muscle weakness or exercise intolerance, and most mitochondrial myopathies begin with exercise intolerance or muscle weakness.  

There is no evidence of record that any muscular dystrophy or related complaints were present during the Veteran's first period of active duty from June 1975 to October 1977, or to a degree of 10 percent within one year of separation from such service, or that it is related to such service.  

Service treatment records from May and June 2004 include a May 4 Statement of Medical Examination and Duty Status record referable to "hypertension and cont[inued] reaction to Crestor med[ication]."  The medical provider checked the box "was not incurred in line of duty" and as a basis for the opinion wrote "Began prior to start of AT."  In the "details" section, the provider noted that in February 2004, after 2 weeks of taking Crestor, the Veteran started having muscle pains in the right shoulder.  Pain gradually worsened and spread.  Near the end of February, the Veteran was taken off Crestor.  Muscle pains and cramps in both shoulders, upper arms and legs has not improved, but gotten worse.  Veteran had been advised it could be "cleared up" with medication.  Current complaints were that it hurts to open a door with the right shoulder and both legs cramp with minimal walking or biking.  In a later section of the report, referencing whether the injury is considered to have been incurred in line of duty, the "yes" box was selected.  

A May 6 Statement of Medical Examination and Duty Status documented the Veteran's complaints of migraine headache and bilateral shoulder pain and his report that he was told to return for blood pressure reading and blood test results.  An August 2004 approval from the Chief, Army Personnel Branch reference the May 6 record and noted "IN LINE OF DUTY."

In a May 10 Statement of Medical Examination and Duty Status, the Veteran complained "muscle problem is worsening."  Injury was considered in line of duty.  An August 2004 approval from the Chief, Army Personnel Branch reference the May 10 record and noted "IN LINE OF DUTY -EPTS-AGGRAVATION."

A June 12, 2004 Pre-Deployment Health Assessment noted complaints of muscular problems since February 2004, high white blood cell count, mild heart attack in 2000 and 2003 and kidney stones.  The Veteran was found to be non-deployable.  A temporary physical profile dated the same date noted, in pertinent part, severe myalgias.  

In an April 2009 VA medical opinion, a VA physician addressed whether the Veteran's mitochondrial myopathy was aggravated by receiving an Anthrax shot in service.  That physician reviewed the claims folder and cited medical records dating back to 2002.  The physician offered the opinion that "while side effects to the Anthrax vaccine can include myalgias the Veteran's myopathic and myalgic symptoms were present prior to his deployment.  Per Dr. Friedman's note, the symptoms that the Veteran complained of after vaccine administration including fevers, fatigue, headaches, and decreased ability to think are not directly related to any myopathic symptoms.  If the vaccine were the primary culprit in this issue we would expect his symptoms at that time to have been more consistent with muscle aches pain soreness or muscle fatigue.  Therefore it is my opinion that the veteran's myopathic complaints most recently documented by Dr. Friedman are less likely than not related to the vaccine than to the natural progression of his mitochondrial myopathy."

The Board remanded the claim in January 2014 for further development to determine whether there was clear and unmistakable evidence to rebut the presumption of soundness on service entrance in June 2004 was necessary.  [This may not be necessary, as the Court in Bagby indicated that the presumption of soundness attaches only where there is an induction examination that did not detect or note the disability at issue; however, it is unclear that there was an induction examination coinciding with the Veteran's June 2004 entrance onto active duty.  A service record states that there was such an examination, but there is not one in the record and the Veteran has not mentioned having one.  Nevertheless, to accord the Veteran's case every consideration, the Board will consider the presumption of soundness with regard to this issue.]  

The Board remanded the case in part to obtain additional records and for another VA examination in consideration of them.  Such examination was conducted in May 2014.  The Board also remanded the claim to have all dates of service between January and June 2004 verified.  The record now shows periods of duty only in May and June 2004.  No other periods of duty in 2004 are alleged, suggested, or shown, and so the Board is satisfied that the development as to service dates is adequate to decide the issue on appeal.  

The Veteran now has mitochondrial myopathy.  It was definitively diagnosed in 2006 after a second muscle biopsy was obtained to help ascertain the correct diagnosis.  Prior to that time, including after a first muscle biopsy in late May 2004, it had escaped definitive diagnosis, for over 2 years.  In retrospect, the symptoms of it clearly and unmistakably are shown to have started prior to the Veteran's May and June 2004 periods of active service.  The facts, as discussed immediately below, show it to be the case.  

As reported in the April 2009 and May 2014 VA examination reports and other evidence of record (including a May 2004 report from Dr. McGlothlin; a May 2005 report from Dr. Phillips; July, September, and October 2006 records from Dr. Friedman; a synopsis by the Veteran of pertinent medical history he posted to a healthboard website in September 2006; and a January 2009 letter from the Veteran), the record reflects that muscle pain, cramping, spasm, and fatigue began in or about January 2004, after the Veteran was started on Rosuvastatin, a statin medication he was prescribed after cardiovascular problems; and that the Veteran started to complain of shoulder pain in February 2004.  All of this was prior to the Veteran's May and June 2004 periods of active service.  

Service treatment records from the May and June 2004 period of service include three separate Statements of Medical Examination and Duty Status.  The first May 2004 examination notes the Veteran's report that muscle pains began in February 2004 and the medical provider's initial opinion that the "disease" was "not incurred in line of duty" and "Began prior to start of AT."  

The Veteran underwent a right deltoid muscle biopsy on May 26, 2004.  In July 2004, Dr. Ecklund indicated that "apparently" the Veteran's myalgias had not improved off Crestor and the muscle biopsy did not show changes characteristic of a statin-related myopathy.  In August 2004, an electromyogram/nerve conduction study was consistent with a myopathic neurogenic disorder.  In May 2005, Dr. Phillips reported that in January 2004, the Veteran started developing shoulder muscle pain.  Thereafter, the pain progressed into his low back, forearms, buttocks, and lower legs.  Rosuvastatin which had been suspected as causative or contributing was discontinued, but symptoms continued.  Dr. Phillips reviewed an electromyogram/nerve conduction velocity study done by Dr. Cline, which suggested a myopathy and neuropathy.  The muscle biopsy in 2004 showed only perivascular inflammatory response.  

After cardiopulmonary exercise testing by Dr. Phillips showed results consistent with a disorder of fatty acid oxidation often found in statin-induced myopathies, the Veteran's diagnosis was myopathic disorder produced by his underlying disorder of lipid metabolism and exacerbated by statin therapy.  Dr. Ecklund referred the Veteran to Dr. Friedman, a neurologist, and in July 2006, Dr, Friedman indicated that the Veteran expressed concern to him that an anthrax vaccine in service in June 2004 had caused symptoms.  Dr. Friedman, however, was familiar with the Veteran's case and noted that the Veteran's myopathic symptoms began in January 2004.  Dr. Friedman ultimately noted in September 2006 that there was another muscle biopsy in April 2006 and that Dr. Singleton, who had treated the Veteran earlier, had confirmed that he had mitochondrial myopathy.  The Veteran likewise confirmed in his September 2006 healthboard synopsis that the April 2006 muscle biopsy results showed mitochondrial abnormalities and myopathy.  Thus, it is clear that the Veteran has mitochondrial myopathy; and while the Veteran's mitochondrial myopathy escaped definitive diagnosis for more than 2 years, it clearly and unmistakably existed prior to his May and June 2004 periods of service, as its manifestations were clearly and unmistakably shown in or about January 2004.   

The facts also show that the pre-existing mitochondrial myopathy was clearly and unmistakably not aggravated by the Veteran's May and June 2004 service.  The Board notes that there are service records, including notations on two of the May 2004 examinations and August 2004 service department approvals indicating that injury/disease (bilateral shoulder pain/reaction to Crestor) was considered to have been incurred or aggravated in the line of duty.  In June 2004, the Veteran was found to be nondeployable because of multiple myalgias.  However, the service records are not probative evidence of an incurrence or aggravation of mitochondrial myopathy in service May or June 2004.  The May 2004 line of duty determination does not specify that mitochondrial myopathy, which had escaped diagnosis to that date, was incurred in the line of duty, and indicates that a formal line of duty investigation was not conducted.  There is no explanation containing reasoning for the line of duty determinations or profiles, and none of these were medical opinions based on all relevant information, including the nature of the Veteran's disease.  The exact and important nature of the Veteran's disease had not been determined at the time.  Bare conclusions, without reasons, and inadequately explained medical opinions, based on an incomplete record, are not probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000) (factors for determining probative value of medical opinions include their thoroughness and detail, whether they discussed why contrary opinions were not persuasive, and the opinion-writer's access to relevant records).  Mitochondrial myopathy had not been diagnosed as of May or June 2004 and the exact nature of the Veteran's condition was unclear;  however, symptomatology later related to that diagnosis did manifest prior to that period of service.  

The May 2014 VA examiner noted the Veteran had mitochondrial myopathy, which is a genetic disease.  The examiner noted that the condition was "not apparent until 2003, or a bit earlier."  "The examiner further noted that the "statin exacerbated the problem, and likely made it more noticeable."  The statin did not do any permanent damage and did not accelerate the progression of the disease; it "temporarily unmasked the symptoms earlier."  The examiner indicated that doing more exercise than the Veteran was used to in service caused an exacerbation of mitochondrial myopathy symptoms.  However, the examiner indicated that this was not a progression of the Veteran's mitochondrial myopathy disease.  He indicated that there was no permanent damage, and that there was no permanent alteration in the course of the Veteran's symptoms.  The examiner indicated that it was equivalent to running a marathon after not training enough, suffering throughout the race more than expected, and being more sore afterwards, but eventually, returning back to baseline with no permanent muscle effect.  The examiner indicated that the worsening of symptoms in service was only temporary.  

The examiner indicated that increased activity will temporarily worsen the symptoms of mitochondrial myopathy, but that there is no permanent damage or permanent worsening of the disease (due to that increased activity).  

The examiner concluded that the Veteran's condition is genetic, it existed from birth, and the technology to diagnose it has only recently been developed.  It was specifically diagnosed in this case after a temporary worsening of symptoms in service.  The examiner also concluded that the condition clearly and unmistakably was not aggravated by service.  The nature of the disease is such that increased activity will worsen the symptoms, but will not alter the progression of the disease.  There is no permanent damage or permanent worsening of the disease.  

The examiner also indicated that there was no evidence that the Veteran's mitochondrial myopathy was worsened by any vaccines in service, an issue about which the Veteran had been concerned.  This fact was confirmed specifically by the examiner's discussion with Dr. Friedman.  The VA examiner in April 2009 likewise had concluded that the Veteran's mitochondrial myopathy was not permanently aggravated by receiving an anthrax shot in service in June 2004.  That examiner noted that symptoms the Veteran complained of after the anthrax vaccine had been fevers, fatigue, headaches, and decreased ability to think.  That examiner indicated that if the vaccine were the primary culprit, he would expect that the Veteran's symptoms at the time were more consistent with muscle aches, pain, soreness, or muscle fatigue.  The examiner in May 2014 reiterated that although there was a worsening of mitochondrial myopathy symptoms in service, it was only a temporary worsening of symptoms, and not a permanent worsening of the disease.  That examiner indicated that the mechanism of recovery from symptoms the Veteran experienced on active duty was no different from a 50-year old recovering from a long weekend out on the farm.  This information demonstrates that the Veteran's mitochondrial myopathy clearly and unmistakably was not aggravated by his May and June 2004 service, including due to physical activity during such service or due to the anthrax vaccine.  

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, if superimposed injury or disease occurred, the resultant disability might be service-connected.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  The Veteran has not alleged an injury or disease superimposed on his mitochondrial myopathy during his active duty service and his service treatment records are silent for complaints of any such injury. Thus service connection for a congenital defect is not available here.

A congenital disease may be service connected where the disease first manifested during service (incurrence), or where it preexisted service but was worsened beyond its normal progression as a result of service (aggravation). See Quirin v. Shinseki, 22 Vet. App. 390, 394(2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513 (1993).  As discussed above, the disease was not incurred in service and was not aggravated by service.  

While the Veteran argued in February 2009 that limited symptoms were shown before his June 2004 service, and that numerous additional symptoms after service activation shows that he had a service aggravation, he is not competent to opine in regard to this complex medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The VA examiner in May 2014 found that there was only a temporary worsening of symptoms in service, instead of a permanent worsening of the disease.

The Veteran's mitochondrial myopathy was not incurred during his first period of active service.  As the facts show that mitochondrial myopathy clearly and unmistakably existed prior to the May and June 2004 periods of service, and clearly and unmistakably was not aggravated by such periods of service, the presumption of soundness on service entrance in May and June 2004 is rebutted.  Therefore, the condition was not incurred in service.  In light of the above, service connection is not warranted for the Veteran's mitochondrial myopathy.  

Chronic fatigue syndrome

The Veteran claims service connection for chronic fatigue syndrome.  However, service treatment records do not include any complaints of fatigue other than after the Anthrax vaccine and no diagnosis of chronic fatigue syndrome.  There is no current competent, medical diagnosis of chronic fatigue syndrome of record.  Dr. Friedman indicated in July 2006 that the Veteran's reports of rapid fatigue are consistent with his mitochondrial myopathy, and the rest of the evidence demonstrates that his fatigue is likely related to his mitochondrial myopathy.  For example, the VA examiner in May 2014 indicated that the Veteran's mitochondria are not functioning at peak capacity, and that as such, the he has a problem keeping up with average people.  The diagnostic criteria for chronic fatigue syndrome indicate that when there is an evident cause for the fatigue, a legitimate diagnosis of chronic fatigue syndrome cannot be made.  See, e.g., The Centers for Disease Control and Prevention's website information on chronic fatigue syndrome, at http://www.cdc.gov/cfs/general/index.html.  It indicates that by definition, a diagnosis of chronic fatigue syndrome can only be made when other disorders do not account for fatigue, and here, the evidence of record shows that the Veteran's mitochondrial myopathy causes him to have fatigue.  Accordingly, the record essentially proves that the Veteran does not have chronic fatigue syndrome.  

While the Veteran may feel that he has chronic fatigue syndrome and that it is related to service, this is a complex medical matter about which he is not competent to opine.  See Jandreau, 492 F.3d at 1377.  In the absence of competent medical evidence of a current chronic fatigue syndrome disability (and of its relationship to service), service connection is not warranted for chronic fatigue syndrome.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

Gastrointestinal disorder

The Veteran also claims service connection for gastrointestinal disorder.  

Service treatment records from the Veteran's June 1975 to October 1977 period of service are silent for reference to gastrointestinal disorders.  An April 2003 private medical record shows complaints of upset stomach and nausea.  The assessment was reflux esophagitis, and Nexium was refilled.  Service treatment records from the Veteran's June 2004 period of service are silent for reference to gastrointestinal disorders.  A May 2005 private medical record contains an assessment of gastroesophageal reflux disease and indicates that the Veteran was on Nexium.  Essentially the same information was provided by Dr. Friedman in July 2006.  There was an impression of H. Pylori by Dr. Friedman in December 2006.  In January 2009, the Veteran indicated that gastrointestinal problems began post-service on June 27, 2004, and that he first received treatment for them in July 2005.

Based on the evidence, the Board concludes that service connection is not warranted for a gastrointestinal disorder.  The Veteran's only current gastrointestinal disorder is gastroesophageal reflux disease which was not manifest during his June 1975 to October 1977 period of service and is unrelated to that period of service.  Because of this, direct service connection cannot be granted for it based on this period of service.  

Service treatment records from the May and June 2004 periods of service do not include any complaints or treatment of gastroesophageal reflux disease related complaints.  As there is no indication that the condition manifested or was incurred during that period of service, consideration of whether the presumption of soundness or aggravation is for application is not warranted (in light the question of whether or not there was an enlistment examination conducted prior to the May and June 2004 periods of service).  Gilbert v. Shinseki, 26 Vet.App. 48 (2012).

As the Veteran did not serve in Southwest Asia during the Persian Gulf War, service connection for the disorders in question under 38 U.S.C.A. § 1117 (West 2014) is not permissible, as a prerequisite to a grant of benefits under 38 U.S.C.A. § 1117 is that a Veteran serve in Southwest Asia during the Persian Gulf War.   


ORDER

Service connection for muscular dystrophy, to include mitochondrial myopathy, is denied.

Service connection for chronic fatigue syndrome is denied.

Service connection for gastrointestinal disorder is denied. 

REMAND

The Veteran claims service connection for psychiatric, sleep, and cognitive disorders which he characterizes as memory disorder and dyslexia.  In July 2006, Dr. Friedman advised that the Veteran reported that decreased ability to think occurred after an anthrax vaccine in service in June 2004.  The Veteran indicated in his January 2009 VA Form 21-526 that the problems at issue began shortly after his June 2004 service discharge.  In February 2009, he indicated that shortly after the anthrax and typhoid vaccines (which service treatment records show he was administered in service in June 2004), he developed depression, a sleep disorder, and a memory disorder.  He appears to be claiming that the disorders at issue were caused by the anthrax and/or typhoid vaccine.  Reactive depression was reported post-service in May 2005 by Dr. Phillips.  A sleep disturbance was reported by Dr. Friedman in July, September, and October 2006.  The Veteran is competent to indicate that he has memory problems, and evidence of record, including a July 2006 medical record from Dr. Friedman, contains indications of memory impairment and thinking problems.  In light of the above and the provisions of 38 C.F.R. § 3.159, further action is required on these matters, as indicated below.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional relevant medical records of treatment which the Veteran has received for the claimed psychiatric, sleep, and cognitive disorders.  

2.  After the above development has been completed, schedule the Veteran for a VA examination(s) to address the nature and etiology of any current psychiatric, sleep and/or cognitive disorders, to include memory disorder and dyslexia.  Copies of all pertinent records should be made available to the examiner for review.  Any medically indicated tests should be performed. 

Based upon the examination results and a review of the claims folder, the examiner should respond to the following:

a) Is it at least as likely as not (a 50 percent or more probability) that any currently diagnosed psychiatric disorder was present during or is related to his active service, to include the anthrax and/or typhoid vaccines which he had in service in June 2004? 

b) Does the Veteran have a current sleep and/or cognitive disorder, including memory disorder or dyslexia, and if so, is it at least as likely as not (a 50 percent or more probability) that his current sleep and/or cognitive disorder was present during or is related to active service, to include the anthrax and/or typhoid vaccines which he had in service in June 2004?  

The examiner(s) should provide carefully explained rationales for each of the opinions with discussion, as appropriate, of the evidence of record, including that mentioned above.  The examiner should specifically discuss the effect, if any, of the Veteran's in-service anthrax and typhoid vaccines on his depressive reaction and on any current sleep or cognitive disorder.

3.  Thereafter, readjudicate the Veteran's pending claims in light of all evidence which has been added to the record since the July 2014 supplemental statement of the case.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


